JUDGMENT

                              Court of Appeals
                           First District of Texas

                              NO. 01-14-00858-CR

                     TRAVIS TERRELL LYONS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

 Appeal from the 180th Judicial District Court of Harris County, Texas. (Tr. Ct.
                             Cause No. 1235888).

      After due consideration, the Court dismisses the appeal of the trial court’s
April 14, 2014 order filed by the appellant, Travis Terrell Lyons, for want of
jurisdiction. It is therefore CONSIDERED, ADJUDGED, and ORDERED that
the appeal be dismissed.

      The Court orders that this decision be certified below for observance.

Judgment rendered February 10, 2015.

Per curiam opinion delivered by panel consisting of Justices Keyes, Bland, and
Massengale. y